 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11 ERIN R. AMIE,                                    Case No. 1:20-cv-0244-JLT (PC)

12                  Plaintiff,                      ORDER TO ASSIGN A DISTRICT JUDGE;
                                                    AND
13                  v.
14 CALIFORNIA DEPARTMENT OF                         FINDINGS AND RECOMMENDATIONS TO
                                                    DENY MOTION FOR INJUNCTIVE RELIEF
   CORRECTIONS AND
15 REHABILITATION, et al.,
                                                    (Doc. 5)
16                  Defendants.
                                                    FOURTEEN-DAY DEADLINE
17

18         Plaintiff moves for a preliminary injunction and a temporary restraining order that, as best
19 as the Court can determine, relates to both his ability to send out legal mail and his receipt of

20 medical care and treatment. (Doc. 5.) This motion follows the filing of a complaint that, by separate

21 order, has been screened and found to be so vague and conclusory that the Court cannot determine

22 if plaintiff states a claim. The Court is awaiting a response to its screening order.

23         The analysis for a temporary restraining order is substantially identical to that for a
24 preliminary injunction. Stuhlbarg Intern. Sales Co., Inc. v. John D. Brush and Co., Inc., 240 F.3d

25 832, 839 n.7 (9th Cir. 2001). A preliminary injunction should not issue unless necessary to prevent

26 threatened injury that would impair the court’s ability to grant effective relief in a pending action.
27 “A preliminary injunction ... is not a preliminary adjudication on the merits but rather a device for

28 preserving the status quo and preventing the irreparable loss of right before judgment.” Sierra On–

                                                      1
 1 Line, Inc. v. Phoenix Software, Inc., 739 F.2d 1415, 1422 (9th Cir. 1984). A preliminary injunction

 2 represents the exercise of a far-reaching power not to be indulged except in a case clearly

 3 warranting it. Dymo Indus. v. Tapeprinter, Inc., 326 F.2d 141, 143 (9th Cir. 1964). “The proper

 4 legal standard for preliminary injunctive relief requires a party to demonstrate ‘that he is likely to

 5 succeed on the merits, that he is likely to suffer irreparable harm in the absence of preliminary

 6 relief, that the balance of equities tips in his favor, and that an injunction is in the public interest.’”

 7 Stormans, Inc., v. Selecky, 586 F.3d 1109, 1127 (9th Cir. 2009), quoting Winter v. Natural Res.

 8 Def. Council, Inc., 555 U.S. 7 (2008). In cases brought by prisoners involving conditions of

 9 confinement, any preliminary injunction “must be narrowly drawn, extend no further than

10 necessary to correct the harm the court finds requires preliminary relief, and be the least intrusive

11 means necessary to correct the harm.” 18 U.S.C. § 3626(a)(2). If the Court does not have an actual

12 case or controversy before it, it has no power to hear the matter in question. Valley Force Christian

13 Coll. v. Ams. United for Separation of Church and State, Inc., 454 U.S. 464, 471 (1982). Here,

14 plaintiff is not proceeding on any cognizable claim, meaning there is not yet an actual case or

15 controversy before the Court.

16         Furthermore, the pendency of this action does not give the Court jurisdiction over prison
17 officials in general or over the conditions. Summers v. Earth Island Institute, 555 U.S. 488, 492–

18 493 (2009); Mayfield v. United States, 599 F.3d 964, 969 (9th Cir. 2010). The Court’s jurisdiction

19 is limited to the parties in this action and to the cognizable legal claims on which this action is

20 proceeding. Summers, 555 U.S. at 492–493; Mayfield, 599 F.3d at 969. Accordingly, the Court

21 ORDERS:

22          1.     The Clerk of the Court assign a district judge to this case; and
23         The Court RECOMMENDS:
24         1.      That plaintiff’s motion for injunctive relief (Doc. 5) be DENIED.
25         These Findings and Recommendations will be submitted to the United States District Judge
26 assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within fourteen days
27 after being served with these Findings and Recommendations, the parties may file written

28 objections with the Court. The document should be captioned “Objections to Magistrate Judge’s

                                                        2
 1 Findings and Recommendations.” The parties are advised that failure to file objections within the

 2 specified time may result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834,

 3 839 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

 4
     IT IS SO ORDERED.
 5

 6     Dated:    April 14, 2020                            /s/ Jennifer L. Thurston
                                                    UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                   3
